Title: Memorandum from Henry Dearborn, with Jefferson’s Notes, on or before 28 May 1803
From: 
To: Jefferson, Thomas


          
            [on or before 28 May 1803]
          
          the papers exhibited by Govr. Mercer relating to the demand made by the State of Maryland, on the U.S. for muskets &c, furnish no evidence of an ingagement on the part of the U.S. to be responsible for any other Arms &c except what should be furnished to the Virginia militia—the only question of consequence to be decided, is, whether the United States shall, (under all the circumstances of the case) account with the State of Maryland for the whole deficiency of Arms &c delivered to the Maryland, as well as the Virginia Militia.
          
           [Notes by TJ:]
          
            
              Notes.
              there can be no doubt we are bound to replace to Maryland the arms they furnished the Virginia militia. 
            
            
              
              whether we are bound to replace those furnished at our request to their own militia & lost, depends on the general question whether a state is bound to furnish arms, ammunition &c. as well as men?
            
            
              
              if they are, as it is a duty which cannot be fulfilled by the states which have not armed their militia, it will fall unjustly on those which have armed them, & therefore can comply with their duty.
            
            
              
              if the militia bring their state arms, they will be of different calibers, qualities &c. 
            
            
              
              on the whole it seems to me more convenient & equal that the US. should furnish arms to all. 
            
            
              
              and that it is advantageous to encourage the states to lend us in distress, by a ready replacement of what they lend.
            
          
        